By the Court.

Stephens, J.,
delivering the opinion.
We find no error in this record except in the charge of the Court. We think there was error in the charge, that the real question in the case was, where was Soquee river at the time Vaughn made the deed to Mangin? and in refusing to charge without qualification that the plaintiff could not recover if.the channel of the river was on the west side of the island when Mangin made his deed to Wade on the 21st of January, 1842. The plaintiff had a demise from Mangin, it is true, but Man-gin was admitted to be dead, and there could be no recovery under that demise, and the presiding Judge had so declared in the hearing of the jury. The true question, therefore, was not on the demise from Mangin, but on that from Wade, who Avas the next in succession. It is true, that both plaintiff and defendant showed deeds which, each for his own, claimed to cover the island, but the real question was, not whether *360the defendant’s deeds covered it, but whether the plaintiff’s deed to Wade covered it? The plaintiff had to recover on the strength of his own title and not on the weakness of the defendant’s title. The plaintiff’s whole title depended on the deed from Mangin to Wade, and if the channel of the river was on the west side of the island when that deed was made, the deed did not cover the island, and the plaintiff could not recover. The Court ought so to have charged.
Judgment reversed.